Name: Commission Regulation (EC) NoÃ 133/2008 of 14 February 2008 on imports of pure-bred breeding animals of the bovine species from the third countries and the granting of export refunds thereon (Codified version)
 Type: Regulation
 Subject Matter: agricultural policy;  cooperation policy;  trade;  European Union law;  means of agricultural production;  agricultural activity;  trade policy
 Date Published: nan

 15.2.2008 EN Official Journal of the European Union L 41/11 COMMISSION REGULATION (EC) No 133/2008 of 14 February 2008 on imports of pure-bred breeding animals of the bovine species from the third countries and the granting of export refunds thereon (Codified version) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal (1), and in particular Articles 31(4) and 33(12) thereof, Whereas: (1) Commission Regulation (EEC) No 2342/92 of 7 August 1992 (2) on imports of pure-bred breeding animals of the bovine species from the third countries and the granting of export refunds thereon and repealing Regulation (EEC) No 1544/79 has been substantially amended several times (3). In the interests of clarity and rationality the said Regulation should be codified. (2) Import duty is not payable on pure-bred breeding animals of the bovine species falling within CN code 0102 10 on import into the Community. On export a higher refund is paid on female animals up to the age of 60 months than on live bovine animals falling within CN code 0102 90. (3) To permit proper application of the Community rules in this area, the term pure-bred breeding animal should be clarified. The definition given in Article 1 of Council Directive 77/504/EEC of 25 July 1977 on pure-bred breeding animals of the bovine species (4), must be used for the purpose. (4) In order to ensure that imported animals are actually intended for breeding they must be accompanied by the pedigree and zootechnical certificate and the health certificates normally required for such animals, and importers must undertake to keep the animals alive for a certain period. (5) Since there is no provision for a security to ensure that these animals are kept alive for that period, provision should be made for Council Regulation (EEC) No 2913/92 of 12 October 1992, establishing the Community Customs Code (5) to apply where the requirement concerning that period is not observed. (6) The Community has concluded bilateral free-trade agreements with the European Free Trade Association (EFTA). Under those agreements, certain provisions relating to, or obligations on, the third countries concerned should be waived but the pedigree certificate and the health certificates relating to pure-bred breeding animals must be required to be presented on release for free circulation in the Community. (7) The health documents required to accompany exports of pure-bred female breeding animals in order to make sure that they are really intended for breeding and the genetic value assessment results that must appear on or accompany the pedigree certificate should be specified. (8) Pure-bred breeding animals imported into the Community must be checked to see that they have not previously been exported from the Community and that export refunds have not been paid thereon. Where export refunds have been paid on such animals, the sums must be repaid before the animals are re-imported into the Community. (9) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 For the purposes of collecting import duties and granting export refunds, live animals of the bovine species shall be considered pure-bred breeding animals falling within CN code 0102 10 if they meet the definition laid down in Article 1 of Directive 77/504/EEC. In addition, only female animals up to six years old shall be considered pure-bred breeding females. Article 2 1. On the release for free circulation of pure-bred breeding animals of the bovine species falling within CN code 0102 10, importers shall present the following to the customs authorities of the Member State in respect of each animal: (a) the pedigree and zootechnical certificate, which shall be drawn up in conformity with Commission Decision 96/510/EC (6); (b) the health certificate of the type required for pure-bred breeding animals of the bovine species, or an authenticated copy of this certificate and the common veterinary entry document (CVED) drawn up in conformity with Commission Regulation (EC) No 282/2004 (7). 2. In addition, importers shall submit a written declaration to the customs authorities to the effect that, except in cases of force majeure, the animal will not be slaughtered within 24 months of the day on which it is imported. 3. By no later than the end of the 27th month following that of release for free circulation, importers shall provide the customs authorities of the Member State of import with proof that the animal: (a) has not been slaughtered before the expiry of the time limit laid down in paragraph 2; or (b) has been slaughtered before the expiry of the time limit for health reasons or has died as a result of disease or accident. The proof referred to in (a) shall consist in a certificate drawn up by the association, organization or official body of the Member State keeping the herd book or an official veterinarian. The proof referred to in (b) shall consist in a certificate drawn up by an official body designated by the Member State. These proofs shall be checked in the computerised database provided for in Article 5 of Regulation (EC) No 1760/2000 of the European Parliament and of the Council (8) once this database is operational. 4. Failure to observe the requirement relating to the period of 24 months, except where paragraph 3(b) applies, shall result in classification of the animal in question under CN code 0102 90 and shall give rise to proceedings to recover import duties not collected, in accordance with Regulation (EEC) No 2913/92. 5. The provisions relating to the age limit referred to in Article 1 and the obligations specified in paragraphs 2, 3, and 4 of this Article, shall not apply to imports of pure-bred breeding animals originating in and coming from Iceland, Norway and Switzerland. 6. This Article shall not affect the application of Article 7, second paragraph, of Directive 77/504/EEC. Article 3 1. The granting of the refund on female pure-bred breeding animals shall be subject to the presentation, in respect of each animal, at the time customs export formalities are completed, of the original and a copy of: (a) the pedigree certificate drawn up in accordance with Article 2(1) of Commission Decision 2005/379/EC (9) or any other document drawn up in accordance with paragraph 2 of that Article; (b) the health certificate for pure-bred breeding animals of the bovine species required by the third country of destination. However, by way of derogation from point (b), Member States may authorise the presentation of a single certificate for a batch of animals. 2. The originals of both certificates referred to in paragraph 1 shall be returned to the exporter and the copies, certified as true copies by the customs authorities, shall be attached to the refund payment application. Article 4 1. Before release for free circulation of pure-bred breeding animals re-imported into the Community, any export refund granted must be repaid or the necessary measures taken by the competent authorities for such sums to be withheld if they have not already been paid. 2. If, at the time customs import formalities are completed for animals falling within CN code 0102 10, the pedigree certificate shows that the breeder is established in the Community, the importer must also give proof that no refund has been granted or that any refund granted has been repaid. If such proof cannot be provided, an export refund equal to the highest import duty applicable to animals of the bovine species falling within CN code 0102 90 on the day of re-importation into the Community shall be considered as having been paid. Article 5 Regulation (EEC) No 2342/92 is repealed. References to the repealed Regulation shall be construed as references to this Regulation and shall be read in accordance with the correlation table in Annex II. Article 6 This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 February 2008. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 160, 26.6.1999, p. 21. Regulation as last amended by Commission Regulation (EC) No 98/2008 (OJ L 29, 2.2.2008, p. 5). Regulation (EC) No 1254/1999 will be replaced by Regulation (EC) No 1234/2007 (OJ L 299, 16.11.2007, p. 1) as from 1 July 2008. (2) OJ L 227, 11.8.1992, p. 12. Regulation as last amended by Regulation (EC) No 1746/2005 (OJ L 280, 25.10.2005, p. 8). (3) See Annex I. (4) OJ L 206, 12.8.1977, p. 8. Directive as last amended by Regulation (EC) No 807/2003 (OJ L 122, 16.5.2003, p. 36). (5) OJ L 302, 19.10.1992, p. 1. Regulation as last amended by Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). (6) OJ L 210, 20.8.1996, p. 53. (7) OJ L 49, 19.2.2004, p. 11. (8) OJ L 204, 11.8.2000, p. 1. (9) OJ L 125, 18.5.2005, p. 15. ANNEX I Repealed Regulation with a list of its successive amendments Commission Regulation (EEC) No 2342/92 (OJ L 227, 11.8.1992, p. 12) Commission Regulation (EEC) No 3224/92 (OJ L 320, 5.11.1992, p. 30) Commission Regulation (EEC) No 3661/92 (OJ L 370, 19.12.1992, p. 16) Article 9 only Commission Regulation (EEC) No 286/93 (OJ L 34, 10.2.1993, p. 7) Commission Regulation (EC) No 774/98 (OJ L 111, 9.4.1998, p. 65) Commission Regulation (EC) No 1746/2005 (OJ L 280, 25.10.2005, p. 8) ANNEX II Correlation table Regulation (EEC) No 2342/92 This Regulation Article 1 Article 1 Article 2(1) to (4) Article 2(1) to (4) Article 2(5) introductory wording, first indent, second indent and final part Article 2(5) Article 2(6) Article 2(6) Article 3 first and second sub-paragraphs Article 3(1) Article 3 third sub-paragraph Article 3(2) Article 4 Article 4 Article 5   Article 5 Article 6 Article 6  Annex I  Annex II